OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS



                STATE OF TEXAS
                PENALTY FOR
                                            CO '                ZIP 78701
                PRIVATE USE                 UJO
                                                                02 m
                                            a. u.               0001401623JUN   19. 2015
6/16/201"=•'»                 ^    -;- \,                • 0-   COA No. 09-10-00061
ANDERf^                 r YQUNG> "jfTpt. No. p9-07-07255-CR(1) WR-82,828-01
On this g^e          ^s has grantedflheapplicants request for an extension of time
for the tigJO        3=- the supplemeptal-record"* The supplemental record is due in
this Cou^S            Ear21,2015       ~" ^          '
                                                                      Abel Acosta, Clerk
         50          7&
                      ^
                              *
                               I                    *>
                              RODNEY YOUNG ANDERSON
         §©
                              ALLRED UNIT - TDC # 1621165
                              2101 FM.,369 NORTH
                              -IOWA PARK, TX 76367